      Case 4:14-cv-04480-YGR Document 272 Filed 02/14/19 Page 1 of 2


 1   JOSEPH H. HUNT
       Assistant Attorney General
 2   DAVID L. ANDERSON
       United States Attorney
 3   ANTHONY M. COPPOLINO
       Deputy Branch Director
 4   JULIA A. HEIMAN Bar No. 241415
       Senior Counsel
 5   CHRISTOPHER HEALY
     Trial Attorney
 6
     United States Department of Justice
 7   Civil Division, Federal Programs Branch
       P.O. Box 883
 8     Washington, D.C. 20044
       Telephone: (202) 616-8480
 9     Facsimile: (202) 616-8470
       Email: Julia.Heiman@usdoj.gov
10   Attorneys for Defendants
     MAYER BROWN LLP
11   LEE H. RUBIN (SBN 141331)
       lrubin@mayerbrown.com
12   SAMANTHA BOOTH (SBN 298852)
       sbooth@mayerbrown.com
13     Two Palo Alto Square, Suite 300
       3000 El Camino Real
14     Palo Alto, CA 94306-2112
       Telephone: (650) 331-2000
15     Facsimile: (650) 331-2060
     Attorneys for Plaintiff Twitter, Inc.
16
                               UNITED STATES DISTRICT COURT
17
                             NORTHERN DISTRICT OF CALIFORNIA
18                                  OAKLAND DIVISION

19    TWITTER, INC.,                           Case No. 14-cv-4480-YGR
20                  Plaintiff,                 ORDER GRANTING STIPULATION
      v.                                       TO SET SCHEDULE FOR
21
      MATTHEW G. WHITAKER, Acting Attorney
                                               RESOLUTION OF STATE SECRETS
22
      General of the United States, et al.,    ISSUE
23

24                  Defendants.
25

26

27

28


                                               ORDER – Case No. 14-cv-4480-YGR
     Case 4:14-cv-04480-YGR Document 272 Filed 02/14/19 Page 2 of 2


 1         Pursuant to stipulation of the parties, the Court HEREBY ORDERS that:
 2             1. By March 15, 2019, the Government will inform the Court and Twitter whether it
 3   intends to assert the state secrets privilege in this matter.
 4             2. By March 19, 2019, the parties will submit a proposed schedule for further
 5   proceedings based on the Government’s decision regarding an assertion of the state secrets
 6   privilege (including a proposed briefing schedule if the Government does decide to invoke the
 7   state secrets privilege).
 8

 9         IT IS SO ORDERED.
10

11

12         Dated: ____________________
                   February 14, 2019               _______________________________________
                                                   HON. YVONNE GONZALEZ ROGERS
13
                                                   UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
                                                            ORDER – Case No. 14-cv-4480-YGR
